lee, elmer edward v. state                                          




NO. 12-02-00375-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CRAIG THARP,§
	APPEAL FROM THE 241ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	This appeal is being dismissed for want of jurisdiction.  Appellant was convicted of the
offense of driving while intoxicated, and punishment was imposed in open court on February 22,
2001.  Thereafter, Appellant timely filed a motion for new trial.  Consequently, Appellant's notice
of appeal was due on May 23, 2001.  Tex. R. App. P. 26.2(a)(2).  However, Appellant filed his notice
of appeal on December 17, 2002.  After receiving notice from this court that his notice of appeal was
untimely, Appellant filed a motion requesting an extension of time to file his notice of appeal.
	Appellant's December 17, 2002 notice of appeal is untimely, which leaves us without
jurisdiction over the appeal.  Furthermore, this court has no authority to allow the late filing of a
notice of appeal except as provided by Rule 26.3.  See Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998) (per curiam); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996); Boyd
v. State, 971 S.W.2d 603, 605-06 (Tex. App.- Dallas 1998, no pet.).  Consequently, Appellant's
motion for extension of time is denied, and this appeal is dismissed for want of jurisdiction. 
Opinion delivered January 8, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.

(DO NOT PUBLISH)